Ryan, C.
The district court of Lancaster county adjudged that certain of the purchase price of lands sold by Henry Bureham should be paid by the purchaser to Ambrose P. S. Stuart and Charles Holland, as creditors of said Bureham. The wife of Henry Bureham, who unsuccessfully claimed by her cross-petition that this balance should be paid to her as a creditor of her husband, brings this case into this court for review upon appeal. The petition has been examined and found to state a cause of ac*824tion, and a proper prayer for such relief as was decreed by the district court. The record recites that the case was determined upon an agreed statement of facts, but there is in the record no bill of exceptions; hence we are without proper evidence of the contents of the alleged statement of facts, and cannot consider issues of that nature presented by the pleadings. (State Ins. Co. v. Buckstaff Bros. Mfg. Co., 47 Neb., 1, and authorities therein cited.) The judgment of the district court is
Affirmed.